Citation Nr: 1038193	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
knee.

2.  Entitlement to service connection for arthritis of the right 
knee, to include as secondary to arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1970 to 
August 1973.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in March 2010, and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration.  The Board finds 
that the AMC/RO has substantially complied with its remand. 


FINDINGS OF FACT

1.  The Veteran has arthritis of the left knee.

2.  The Veteran has arthritis of the right knee.

3.  The Veteran is not service-connected for any disability.

4.  The competent credible clinical evidence of record is against 
a finding that the Veteran's bilateral knee arthritis is causally 
related to active service, or a service-connected disability.  

5.  The Veteran is less than credible with regard to any 
contentions that he has had a left knee disability since service.




CONCLUSIONS OF LAW

1.  A left knee disability, to include arthritis, was not 
incurred in, or aggravated, by active service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 
(2010).

2.  A right knee disability, to include arthritis, was not 
incurred in, or aggravated by, active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, the result of, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence to the Veteran in September 2006, VA informed 
the Veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified the Veteran that a 
disability rating and effective date would be assigned, in the 
event of award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private and VA 
treatment and examination records, and the statements of the 
Veteran in support of his claims.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record with regard to the Veteran's claims.  When requested by VA 
to provide authorization for medical records, the Veteran 
provided authorization for only one provider, Dr. S.C., and noted 
previously this was for his right knee.  Correspondence from Dr. 
S.C. reflects that he has not seen the Veteran for any knee 
condition during the applicable time (2004 or 2005) noted by the 
Veteran.  A private medical record for the right knee from 2000 
is associated with the claims file.  The Veteran did not provide 
any other authorization or information regarding medical 
treatment for his left knee.  The Veteran has averred that any 
doctors whom he has seen for a knee disability are no longer in 
practice, and he has no current treatment or diagnosis due to a 
lack of medical insurance.  (See VA Form 9).  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to attempt to obtain.  

A VA examination and opinion was obtained in March 2007, with a 
supplemental opinion obtained in April 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
examination/supplemental opinion obtained in this case is 
adequate.  In its March 2010 remand, the Board directed that a 
supplemental opinion be obtained because the March 2007 VA 
examiner had not provided a sufficient rationale or opinion with 
regard to the issues on appeal.  In an April 2010 supplemental 
opinion, the examiner provided sufficient rationale for his 
opinion(s).  The opinion is predicated on a review of the claims 
file, to include a private medical record, and a clinical 
examination of the Veteran.  It also considers the age of the 
Veteran, the severity of the Veteran's disability, and the 
Veteran's medical history. 

The Veteran's accredited representative has contended that the 
Veteran should be afforded another VA examination.  There is no 
evidence of record which would warrant another examination.  The 
accredited representative's allegation that the March 2007 
examiner could not be expected to change his opinion in a 
supplemental report is not relevant.  The Board did not remand 
the claim to obtain a different, or opposite, opinion.  The Board 
remanded the claim to obtain a complete rationale.  As a complete 
rationale was provided in April 2010, the Board finds that the 
Veteran has been afforded an adequate examination, and VA has 
complied with its duty to assist.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Left Knee

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches. See Cotant v. Principi, 17 Vet. App. 116 
(2003).  The Federal Circuit has held that "the government must 
show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome the 
presumption of soundness for wartime service under section 1111." 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As noted below, the Veteran's STRs reflect that, during service, 
he reported that he had injured his knee in a football incident 
prior to service.  However, the Veteran's May 1970 report of 
physical examination for enlistment purposes indicates that, upon 
clinical evaluation, the Veteran's lower extremities were noted 
to be normal.  In addition, there are no private medical records 
in the claims file which predate the Veteran's enlistment and 
which indicate a pre-existing injury.  Thus, there is not clear 
and unmistakable evidence that the Veteran had a pre-existing 
condition at the time of his enlistment, and he is presumed sound 
upon entrance. 

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  The record 
reflects that the Veteran has been diagnosed with left knee 
degenerative arthritis. (See March 2007 VA examination report).  
Therefore, the Board finds that the first element has been met.

The second requirement for service connection, is evidence of in-
service incurrence or aggravation of an injury or disease.  A 
February 1971 STR reflects that the Veteran complained that his 
left knee was "giving way" while walking.  The report notes 
that the Veteran reported that the first time when he noticed 
this was approximately three years earlier.  The Veteran reported 
that the knee "jumps out of joint and pops".  The Board notes 
that in a September 2007 statement the Veteran avers that never 
made a statement that he had injured his knee playing football 
and that the statement in the STR is "totally untrue".  The 
Board finds that the contemporaneous record, made in February 
1971 at the time the Veteran sought treatment, and made for the 
purpose of treatment, is more credible than a statement made by 
the Veteran approximately 35 years later regarding what he told 
the clinician.  See Curry v. Brown, 7 Vet59 (1994).  Upon 
physical examination in February 1971, it was noted " 
[undecipherable] effusion, no crepitus, ecchymosis. ? minimal 
medial collateral ligament laxity.  [Negative] drawer signs, exam 
for meniscus was within normal limits."  The impression was a 
recurrent ligament strain which the Veteran had injured playing 
football three years earlier with quadriceps weakness.  He was 
given light duty for three days, and an ace wrap.  Subsequent 
STRs are negative for any other complaints of, or treatment for, 
a left knee condition.  In this regard, the Board notes that 
there are STRs which reflect complaints of foot sores on skin of 
the feet and toes, a burn to the hand from a shower, low back 
pain beginning a day after doing an extraordinary amount of sit-
ups, stomach pain, and diarrhea.  The Board finds that if the 
Veteran had had continued problems with his left knee, it would 
have been reasonable for him to have complained of, or sought 
treatment for, his knee, as he did with his other ailments.  
Thus, even if the Veteran were found to have had a pre-existing 
left knee disability, the evidence does not reflect that it was 
chronically aggravated in service.

The Veteran's July 1973 report of medical examination for 
separation purposes reflects that his lower extremities, upon 
clinical examination, were noted to be normal.  This normal 
examination, along with the lack of records indicating continued 
treatment or complaints of a left knee disability after the 
single complaint in February 1971, reflect that the Veteran's 
February 1971 incident was acute and transitory, and not a 
chronic problem in service.

A January 1976 VA examination report reflects that the Veteran 
reported that he had had a back injury in 1975 (post service).  
Upon clinical examination, it was noted that his left leg was 3/4 
inches shorter than the right leg.  The report is negative for 
any complaints of, or treatment for, any knee problem. 

An August 2000 private medical record, approximately 27 years 
after separation from service, reflects that the Veteran sought 
treatment for sustained trauma to the right knee.  The report is 
negative for any complaints with regard to the left knee. 

A March 2007 VA examination report reflects that the Veteran 
reported that while he was in boot camp, he injured his left knee 
and was examined by a doctor at that time.  The Veteran's STRs 
are negative for any such injury.  Moreover, the February 1971 
STR, which would have been after boot camp, is negative for any 
mention of a boot camp injury.  

An April 2010 VA supplemental medical opinion reflects the 
opinion of the examiner that it is not as likely as not that the 
Veteran's left knee disability is causally related to, or 
aggravated by service.  The examiner's opinion was based on a 
thorough review of the claims file, and an examination of the 
Veteran.  The examiner noted that there was only one complaint of 
a left knee problem in service with no follow-up treatment.  In 
addition, he noted that "the veteran currently is 55 years old, 
at which time I examined the veteran, and this age is quite 
consistent with degenerative skeletal changes."

There is no clinical evidence of record which reflects that the 
Veteran's left knee disability is causally related to service.  
The only medical opinion is against such a finding.  

In addition, there is no competent credible evidence of 
continuity of symptomatology.  As noted above, the July 1973 
medical examination report reflects normal lower extremities upon 
clinical evaluation.  The January 1976 VA examination is negative 
for any left knee disability or complaints.  In this regard, the 
Board notes that the Veteran filed a VA claim for compensation 
for a back disability in December 1975 and did not file a claim 
for a left knee disability at the time.  The Board finds that if 
the Veteran had been having knee complaints since service, it 
would have been reasonable for him to have filed a claim for a 
knee disability when he filed for a back disability.

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent to 
identify the medical condition.)  The Board finds that any 
statements by the Veteran that he has had a left knee disability 
since service are less than credible when considered with the 
record as a whole, to include his July 1973 examination and 
January 1976 examination.

The Board notes that the Veteran may sincerely believe that his 
knee disability is causally related to active service.  However, 
the Veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to medical 
diagnosis or causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative value. 
Espiritu supra.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable, and 
service connection for arthritis of the left knee is not 
warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 

Right Knee

The record reflects that the Veteran has been diagnosed with mild 
arthritis of the right knee (See March 2007 VA examination 
report).  Therefore, the Board finds that the first element of a 
service connection claim has been met.

The Veteran avers that his right knee disability began in 2005 
and is secondary to his left knee disability.  (See claims form 
submitted in 2006).  The second element for service connection on 
a secondary basis is evidence that the current disability was 
either caused or aggravated by a service-connected disability. 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

As the Veteran is not service-connected for a left knee 
disability, he cannot be service connected for a right knee 
disability as secondary to that condition, as a matter of law. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran has not averred that he is entitled to service 
connection on a direct incurrence basis; moreover, there is no 
evidence of record to reflect that he may be entitled to such.  
The Board is not bound to discuss a theory of entitlement to 
service connection on a direct-incurrence basis where neither the 
Veteran nor the record raises the theory of entitlement to 
service connection on a direct-incurrence basis. Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Nevertheless, the Board 
notes that the Veteran's STRs are negative for any complaints of, 
or treatment for, a right knee condition.  The earliest clinical 
evidence of a right knee complaint is August 2000.  An August 
2000 private medical record reflects that the Veteran sought 
treatment for sustained trauma to the right knee, diagnosed as 
"soft tissue trauma".  The Board notes that this is 
approximately 27 years after separation from service.  The record 
is negative for any mention of a right knee service injury, or 
complaints of a right knee problem since service.  

In addition, the April 2010 VA examination report reflects the 
opinion of the examiner that the right knee condition is 
independent of development of degenerative changes and not 
dependent or aggravated by the left knee condition.  The examiner 
indicated that the veteran's right knee complaints started long 
after he left the military service, and the changes in the 
skeletal system noted are rather mild - indicating that they 
started relatively recently.  The examiner found it not as likely 
as not that the Veteran's right knee disability is causally 
related to , or aggravated by, active service.

The Board notes that the Veteran may sincerely believe that his 
knee disability is causally related to active service, to include 
a service-connected disability.  However, as noted above, the 
Veteran's opinion as to medical diagnosis or causation does not 
constitute competent medical evidence and lacks probative value. 
Espiritu supra.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable, and 
service connection for a right knee disability is not warranted. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

ORDER

Entitlement to service connection for arthritis of the left knee 
is denied.

Entitlement to service connection for arthritis of the right 
knee, to include as secondary to arthritis of the left knee is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


